Case 15-35126        Doc 37     Filed 11/29/18     Entered 11/29/18 15:03:38          Desc      Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-35126
         Grace Barr
         Matthew Barr
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/15/2015.

         2) The plan was confirmed on 12/11/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 11/06/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 38.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $23,094.94.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-35126      Doc 37       Filed 11/29/18    Entered 11/29/18 15:03:38                 Desc         Page 2
                                                 of 3



 Receipts:

        Total paid by or on behalf of the debtor             $18,091.00
        Less amount refunded to debtor                           $27.80

 NET RECEIPTS:                                                                                  $18,063.20


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $2,380.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                       $924.95
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $3,304.95

 Attorney fees paid and disclosed by debtor:               $1,620.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal      Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 ALLY FINANCIAL                 Secured             0.00          0.00             0.00           0.00       0.00
 ALLY FINANCIAL                 Unsecured            NA       3,379.17         3,379.17        735.05        0.00
 BECKET & LEE LLP               Unsecured         664.00        970.04           970.04        203.30        0.00
 CAVALRY SPV I LLC              Unsecured            NA     11,740.33        11,740.33       2,553.81        0.00
 COMENITY BANK                  Unsecured         606.00        860.95           860.95        180.44        0.00
 DISCOVER BANK                  Unsecured      7,001.00       7,601.96         7,601.96      1,653.62        0.00
 FIRST NATIONAL BANK OF OMAHA   Unsecured      2,460.00       3,148.82         3,148.82        684.94        0.00
 GREAT LAKES HIGHER EDUCATION   Unsecured           0.00      8,921.99         8,921.99      1,940.75        0.00
 INTERNAL REVENUE SERVICE       Unsecured            NA       4,841.71         4,841.71      1,053.19        0.00
 INTERNAL REVENUE SERVICE       Priority       6,000.00         896.39           896.39        896.39        0.00
 JP MORGAN CHASE BANK NA AUTO   Secured             0.00          0.00             0.00           0.00       0.00
 OCWEN LOAN SERVICING LLC       Secured             0.00          0.00             0.00           0.00       0.00
 PRESENCE HEALTH                Unsecured            NA         556.20           556.20        107.75        0.00
 GMAC                           Unsecured      3,379.00            NA               NA            0.00       0.00
 EOS CCA                        Unsecured         539.00           NA               NA            0.00       0.00
 AFNI INC                       Unsecured         456.00           NA               NA            0.00       0.00
 CCI                            Unsecured          53.00           NA               NA            0.00       0.00
 CHASE                          Unsecured      4,747.00            NA               NA            0.00       0.00
 MIDLAND FUNDING                Unsecured      1,298.00            NA               NA            0.00       0.00
 PORTFOLIO RECOVERY             Unsecured      3,509.00            NA               NA            0.00       0.00
 SYNCB/CARE CREDIT              Unsecured      5,149.00            NA               NA            0.00       0.00
 SYNCB/JCP                      Unsecured         169.00           NA               NA            0.00       0.00
 SYNCB/MOHAWK                   Unsecured      1,182.00            NA               NA            0.00       0.00
 TD BANK USA/TARGET             Unsecured      1,003.00            NA               NA            0.00       0.00
 TD BANK USA NA                 Unsecured      3,079.00       3,602.32         3,602.32        783.60        0.00
 US DEPARTMENT OF EDUCATION     Unsecured           0.00    10,388.10        10,388.10       2,259.67        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-35126        Doc 37      Filed 11/29/18     Entered 11/29/18 15:03:38                Desc      Page 3
                                                   of 3



 Scheduled Creditors:
 Creditor                                        Claim        Claim         Claim        Principal      Int.
 Name                               Class      Scheduled     Asserted      Allowed         Paid         Paid
 WELLS FARGO FINANCIAL BANK      Unsecured        6,629.00      7,841.56      7,841.56      1,705.74        0.00


 Summary of Disbursements to Creditors:
                                                               Claim           Principal               Interest
                                                             Allowed               Paid                   Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00                 $0.00              $0.00
       Mortgage Arrearage                                      $0.00                 $0.00              $0.00
       Debt Secured by Vehicle                                 $0.00                 $0.00              $0.00
       All Other Secured                                       $0.00                 $0.00              $0.00
 TOTAL SECURED:                                                $0.00                 $0.00              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00                $0.00
        Domestic Support Ongoing                               $0.00               $0.00                $0.00
        All Other Priority                                   $896.39             $896.39                $0.00
 TOTAL PRIORITY:                                             $896.39             $896.39                $0.00

 GENERAL UNSECURED PAYMENTS:                             $63,853.15          $13,861.86                 $0.00


 Disbursements:

         Expenses of Administration                             $3,304.95
         Disbursements to Creditors                            $14,758.25

 TOTAL DISBURSEMENTS :                                                                        $18,063.20


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 11/29/2018                             By:/s/ Glenn Stearns
                                                                           Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
